Citation Nr: 1225059	
Decision Date: 07/19/12    Archive Date: 07/30/12

DOCKET NO.  09-03 444A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for left hip osteoarthritis. 

2.  Entitlement to service connection for degenerative bone disease. 

3.  Entitlement to service connection for Hepatitis C. 

4.  Entitlement to service connection for salivary gland condition.

5.  Entitlement to service connection posttraumatic stress disorder (PTSD). 

6.  Entitlement to compensation under 38 U.S.C.A. § 1151 for radiation burns of the inner thighs. 

7.  Entitlement to compensation under 38 U.S.C.A. § 1151 for amputation of the left leg.

8.  Evaluation of bilateral hearing loss disability, currently rated as 0 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T.S. Willie, Counsel


INTRODUCTION

The Veteran had active service from August 1974 to August 1976.  

This case is before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision of the Oakland, California, Department of Veterans Affairs (VA) Regional Office (RO).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In his February 2009 VA Form 9 Substantive Appeal, the Veteran expressed that he wanted a hearing at the local RO before a member of the Board.  In June 2009, the Veteran expressed that he wished to appear at the local RO for a Board Teleconference hearing.  The Veteran has not withdrawn his request for a hearing.  In light of the request for a hearing, a remand is warranted to afford the Veteran a hearing before a member of the Board.  



Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a videoconference hearing.  


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


